DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claim 22 objected to because of the following informalities:  Two claims are labeled claim 22… one reciting “the method of claim 9” (which should remain claim 22) and one reciting “A single-use valve” (which will become claim 23, in the rejections below).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US PGPub 2018/0311671, cited on the IDS) in view of Weibel et al (US PGPub 2013/0130232, cited on the IDS).
Regarding Claim 1, Cook et al teaches an open microfluidic system (referred to as a simple microfluidic arrangement 200, shown in Figure 2a) comprising: a microfluidic device (microfluidic arrangement 200) including a reservoir (referred to as the space holding immiscible fluid 212) adapted for receiving an oil (such as  a fluorocarbon (e.g., a single compound perfluorotri-n-butylamine, such as 3M Fluorinert™ FC-40, and/or a perfluorotri-n-butylamine mixture such as 3M Fluorinert™ FC-40, with perfluoro-n-dibutylmethylamine; 1,1,2,2,3,3,4,4,4-nonafluoro-N,N-bis(nonafluorobutyl) butan-1-amine-1,1,2,2,3,3,4,4,4-nonafluoro-N-(nonafluorobutyl)-N-(trifluoromethyl) butan-1-amine (1:1), C.sub.21F.sub.48N.sub.2, CAS Registry Number 51142-49-5, and/or 3M Fluorinert™ FC-77, a perfluorotri-n-butylamine, CAS number 86508-42-1, and/or 3M Fluorinert™ FC-40)  therein, the reservoir defined by a surface configured to repel an aqueous solution (since fluid 212 is immiscible) (see [0340]); a hydrophilic input (shown as fluid drop 202) and a hydrophilic output (shown as fluid drop 204) patterned on the surface, the output  being spaced from the input (see Figure 2A-b and [0340]-[0341]). 
Cook et al does not explicitly disclose  a hydrophilic strip interconnecting the input and the output.
However, in the analogous art of microfluidic devices for conducting chemical assays, Weibel et al teaches that determining therapeutically effective concentrations including, for example, the MIC of antibiotics against bacteria is generally performed using diffusion or dilution methods. In diffusion methods to determine the MIC of microbes, for example, a hydrophilic strip or disc is infused with antibiotic and placed in contact with the surface of an agar plate upon which a microbe is growing. The antibiotic diffuses radially through the agar gel and forms a concentration gradient that inhibits microbial growth close to the strip or disc. The formation of a visual `zone of inhibition` in this assay enables the estimation of the MIC (see [0003]). It would have been obvious to one of ordinary skill in the art to modify the microfluidic arrangement of Cook et al by utilizing a hydrophilic strip (as taught by Weibel et al) on the surface of the microfluidic arrangement (i.e. petri dish, see [0349]) for the benefit of allowing one to determine therapeutically effective concentration (i.e. the MIC of antibiotics) through a visual zone/display on the strip
Regarding Claim 9, Cook et al teaches a method of fabricating an open microfluidic system (such as the microfluidic arrangement, shown in Figure 2A), comprising the steps: providing a microfluidic device (shown in Figure 2A) including a reservoir defined by a surface configured to repel an aqueous solution (where the reservoir is defined by immiscible fluid 212, which is configured to repel an aqueous solution)(see [0340]-[0348]); patterning a hydrophilic input and a hydrophilic output  on the surface (by patterning fluid drops 202 and 204)(see [0285] and [0341]) ; filling the reservoir with an oil (the immiscible fluid 212) (see [0596] and ]0622]) ; positioning an input droplet (202) of the aqueous solution on the input and an output droplet (204) of the aqueous solution on the output (see [0340]-[0343] and Figures 2A and B); and fluidically connecting the input droplet and the output droplet with the aqueous solution (see [0340]-[0342]). 
Cook et al does not explicitly disclose  a hydrophilic strip interconnecting the input and the output.
However, in the analogous art of microfluidic devices for conducting chemical assays, Weibel et al teaches that determining therapeutically effective concentrations including, for example, the MIC of antibiotics against bacteria is generally performed using diffusion or dilution methods. In diffusion methods to determine the MIC of microbes, for example, a hydrophilic strip or disc is infused with antibiotic and placed in contact with the surface of an agar plate upon which a microbe is growing. The antibiotic diffuses radially through the agar gel and forms a concentration gradient that inhibits microbial growth close to the strip or disc. The formation of a visual `zone of inhibition` in this assay enables the estimation of the MIC (see [0003]). It would have been obvious to one of ordinary skill in the art to modify the microfluidic arrangement of Cook et al by utilizing a hydrophilic strip (as taught by Weibel et al) on the surface of the microfluidic arrangement (i.e. petri dish, see [0349]) for the benefit of allowing one to determine therapeutically effective concentration (i.e. the MIC of antibiotics) through a visual zone/display on the strip
Regarding Claim 22, the combination of Cook et al and Weibel et al teaches that the input droplet of the aqueous solution has a concentration of particles therein, the particles diffusing into the aqueous solution along the strip to form a gradient of particles in the aqueous solution along the strip (see [0378] and Figures 25A-B of Cook et al and [0003] of Weibel et al). 

Claim(s) 2-4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al and Weibel et al as applied to claims 1 and 9 above, and further in view of Zhang et al (WO 2019/007958).
Regarding Claims 2-3, the combination of Cook et al and Weibel et al does not disclose that the strip includes a first channel having a first end connected to the input, a second channel having a first end connected to the output, and a valve configured to selectively fluidically connect the second ends of the first and second channel, wherein the valve includes a second end of the first channel and a second end of the second channel.
However, in the analogous art of capillary driven microfluidic systems, Zhang et al teaches an arrangement (100/200) comprises a channel (102, which constitutes a first channel) for receiving a fluid at a first end, a valve (105) arranged at a second end of the channel so as to control a flow of the fluid to stop as it reaches the second end of the channel, and an actuator (108) for opening the valve (105) a predetermined time after receipt of the fluid by the channel (102). The arrangement further comprises one or more structures (106) for holding a dried reagent (see abstract). In addition, Zhang et al teaches that valve 105 is arranged at a second end 104 of the channel 102. The valve 105 is initially in a closed configuration. As a fluid flow in the channel 102 reaches the valve 105, the fluid flow is therefore stopped. The arrangement 100 further comprises an actuator 108 for opening the valve 105, i.e., changing the configuration of the valve 105 from a closed to an open configuration. The actuator 108 may be arranged to open the valve 105 after a predetermined amount of time after receipt of the fluid by the channel 102, such that fluid in the channel 102 may flow out through the valve 105 to the part of the microfluidic system being arranged downstream of the arrangement 100, here represented by channel 109 (which constitutes a second channel) (see page 8, line 22 – page 9, line 2). It would have been obvious to one of ordinary skill in the art to replace the hydrophilic strip (of the combination of Cook et al and Weibel et al) with arrangement 100 (of Zhang et al) for the benefit of enabling effective control of fluid through the strip between the hydrophilic input and output. 
Regarding Claim 4, the combination of Cook et al and Weibel et al does not disclose that the valve includes a dried reagent fluidically interconnecting the second end of the first channel and the second end of the second channel, wherein fluid flowing over the dried reagent picks-up and re-dissolves the dried reagent therein, thereby exposing a portion of the surface between the first and second s hydrophilic channels and fluidically isolating the first channel from the second channel.
However, in the analogous art of capillary driven microfluidic systems, Zhang et al teaches an arrangement (100/200) comprises a channel (102, which constitutes a first channel) for receiving a fluid at a first end, a valve (105) arranged at a second end of the channel so as to control a flow of the fluid to stop as it reaches the second end of the channel, and an actuator (108) for opening the valve (105) a predetermined time after receipt of the fluid by the channel (102). The arrangement further comprises one or more structures (106) for holding a dried reagent (see abstract). In addition, Zhang et al teaches that valve 105 is arranged at a second end 104 of the channel 102. The valve 105 is initially in a closed configuration. As a fluid flow in the channel 102 reaches the valve 105, the fluid flow is therefore stopped. The arrangement 100 further comprises an actuator 108 for opening the valve 105, i.e., changing the configuration of the valve 105 from a closed to an open configuration. The actuator 108 may be arranged to open the valve 105 after a predetermined amount of time after receipt of the fluid by the channel 102, such that fluid in the channel 102 may flow out through the valve 105 to the part of the microfluidic system being arranged downstream of the arrangement 100, here represented by channel 109 (which constitutes a second channel) (see page 8, line 22 – page 9, line 2). Furthermore, Zhang et al teaches a method in a capillary driven microfluidic system for dissolving a reagent in a fluid, comprising: providing a fluid at a first end of a channel, whereby the fluid is drawn into the channel by capillary forces, controlling, by means of a valve arranged at a second end of the channel, a flow of the fluid in the channel to stop as it reaches the second end of the channel, wherein one or more structures holding a dried reagent are fluidly coupled to the channel, the one or more structures each having a width which is larger than a width of the channel, whereby, as fluid is drawn into the channel, the fluid enters the one or more structures from the channel, dissolves the dried reagent held therein, and diffuses back into the channel, controlling, by means of an actuator, the valve to open a predetermined time after the fluid has been provided to the channel, whereby the fluid with the reagent dissolved therein flows out of the channel (see page 7, line 21 – page 8, line 3).  Furthermore, Zhang et al teaches that as fluid enters the structures 106 it will dissolve the reagent held therein, and then diffuse back into the channel 102. The reagent in the structures 106 is in this way picked-up by the fluid (as page 10, lines 4-6). It would have been obvious to one of ordinary skill in the art to replace the hydrophilic strip (of the combination of Cook et al and Weibel et al) with arrangement 100 (of Zhang et al, and which includes a valve with dried reagent) for the benefit of enabling effective flow control and diffusion of fluid between the hydrophilic input and output. 
Regarding Claims 12-16, the combination of Cook et al and Weibel et al does not disclose that the strip includes a valve (which includes a second end of the first channel and a second end of the second channel and which includes a dried reagent fluidically interconnecting the second end of the first channel and the second end of the second channel), the valve having a first open configuration fluidically isolating the input from the output and a second closed configuration wherein the input and the output are in fluidic communication. In addition, the combination of Cook et al and Weibel et al does not disclose that the strip includes a first channel has a first end connected to the input and a second channel having a first end connected to the output, the valve configured to selectively fluidically connect the first and second channels. Furthermore, the combination of Cook et al and Weibel et al does not disclose flowing a fluid over the dried reagent to picks-up and re-dissolve the dried reagent therein so as to expose a portion of the surface between the first and second hydrophilic channels and open the valve.
However, in the analogous art of capillary driven microfluidic systems, Zhang et al teaches an arrangement (100/200) comprises a channel (102, which constitutes a first channel) for receiving a fluid at a first end, a valve (105) arranged at a second end of the channel so as to control a flow of the fluid to stop as it reaches the second end of the channel, and an actuator (108) for opening the valve (105) a predetermined time after receipt of the fluid by the channel (102). The arrangement further comprises one or more structures (106) for holding a dried reagent (see abstract). In addition, Zhang et al teaches that valve 105 is arranged at a second end 104 of the channel 102. The valve 105 is initially in a closed configuration. As a fluid flow in the channel 102 reaches the valve 105, the fluid flow is therefore stopped. The arrangement 100 further comprises an actuator 108 for opening the valve 105, i.e., changing the configuration of the valve 105 from a closed to an open configuration. The actuator 108 may be arranged to open the valve 105 after a predetermined amount of time after receipt of the fluid by the channel 102, such that fluid in the channel 102 may flow out through the valve 105 to the part of the microfluidic system being arranged downstream of the arrangement 100, here represented by channel 109 (which constitutes a second channel) (see page 8, line 22 – page 9, line 2).  Furthermore, Zhang et al teaches a method in a capillary driven microfluidic system for dissolving a reagent in a fluid, comprising: providing a fluid at a first end of a channel, whereby the fluid is drawn into the channel by capillary forces, controlling, by means of a valve arranged at a second end of the channel, a flow of the fluid in the channel to stop as it reaches the second end of the channel, wherein one or more structures holding a dried reagent are fluidly coupled to the channel, the one or more structures each having a width which is larger than a width of the channel, whereby, as fluid is drawn into the channel, the fluid enters the one or more structures from the channel, dissolves the dried reagent held therein, and diffuses back into the channel, controlling, by means of an actuator, the valve to open a predetermined time after the fluid has been provided to the channel, whereby the fluid with the reagent dissolved therein flows out of the channel (see page 7, line 21 – page 8, line 3). Furthermore, Zhang et al teaches that as fluid enters the structures 106 it will dissolve the reagent held therein, and then diffuse back into the channel 102. The reagent in the structures 106 is in this way picked-up by the fluid (as page 10, lines 4-6).  It would have been obvious to one of ordinary skill in the art to replace the hydrophilic strip (of the combination of Cook et al and Weibel et al) with arrangement 100 (of Zhang et al, and which includes a valve with dried reagent) for the benefit of enabling effective flow control and diffusion of fluid between the hydrophilic input and output. 

Claim(s) 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al, Weibel et al and Zhang et al as applied to claims 3 and 14 above, and further in view of Wang et al (US PGPub 2016/0084750).
Regarding claims 5-6 and 17-18, the combination of Cook et al, Weibel et al and Zhang et al does not explicitly disclose that the second ends of the first or second channel have a horseshoe configuration.
However, in the analogous art of microfluidic systems, Wang et al teaches that from top to bottom, the chip has a 3 mm wide channel half with a side channel (horseshoe) which acts as a delivery mechanism for cells, and an array of 50 μm deep trapezoidal chambers of varying inlet widths (50-100 μm), with a side channel (horseshoe) which acts as a delivery mechanism for cells (see [0079]). It would have been obvious to one of ordinary skill in the art to the second ends of the channels have a horseshoe configuration for the benefit of enabling the end of the channels to serve as a delivery mechanism for cells.

Claims 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al, Weibel et al and Zhang et al as applied to claims 1 and 9 above, and further in view of Meyvantsson et al (US PGPub 2008//0032390).
Regarding Claim 8, the combination of Cook et al, Weibel et al and Zhang et al does not disclose that the strip includes an area having a reduced dimension.
However, in the analogous art of capillary microfluidics, Meyvantsson et al teaches a microfluidic device 10, which defines channel network 24 extending through the interior thereof. Channel network 24 includes central channel 26 extending along an axis. Central channel 26 has a first end 26a adjacent first end 12 of microfluidic device 10 and a second end 26b adjacent second end 14 of microfluidic device 10. First vertical portion 27 of channel network 24 projects from and communicates with first end 26a of central channel 26. First vertical portion 27 terminates at input port 28 that communicates with upper surface 20 of microfluidic device 10, FIG. 1. Second vertical portion 30 of channel network 24 projects from and communicates with second end 26b of central channel 26. Second vertical portion 30 terminates at output port 32 that also communicates with upper surface 20 of microfluidic device 10, FIG. 1. As best seen in FIGS. 3-7, central channel 26 has a reduced diameter portion 37 adjacent first end 26a thereof (and functioning as a capture region) (see [0027] and [0032]). In addition, Meyvantsson et al teaches that the flow rate of the fluid flowing through central channel 26 of channel network 24 may be varied by changing the dimensions of central channel 26 and/or the dimensions of reduced diameter portion 37 of central channel 26 (see [0033]. It would have been obvious to one of ordinary skill in the art to modify the strip of Weibel et al such that it includes an area having a reduced dimension for the benefit of providing capture of analytes and enabling effective control of the fluid flow rate.
Regarding Claim 20, the combination of Cook et al, Weibel et al and Zhang et al does not disclose reducing a dimension of the strip so as to define a capture area; and capturing a desired particle in the capture area.
However, in the analogous art of capillary microfluidics, Meyvantsson et al teaches a microfluidic device 10, which defines channel network 24 extending through the interior thereof. Channel network 24 includes central channel 26 extending along an axis. Central channel 26 has a first end 26a adjacent first end 12 of microfluidic device 10 and a second end 26b adjacent second end 14 of microfluidic device 10. First vertical portion 27 of channel network 24 projects from and communicates with first end 26a of central channel 26. First vertical portion 27 terminates at input port 28 that communicates with upper surface 20 of microfluidic device 10, FIG. 1. Second vertical portion 30 of channel network 24 projects from and communicates with second end 26b of central channel 26. Second vertical portion 30 terminates at output port 32 that also communicates with upper surface 20 of microfluidic device 10, FIG. 1. As best seen in FIGS. 3-7, central channel 26 has a reduced diameter portion 37 adjacent first end 26a thereof (and functioning as a capture region) (see [0027] and [0032]). In addition, Meyvantsson et al teaches that the flow rate of the fluid flowing through central channel 26 of channel network 24 may be varied by changing the dimensions of central channel 26 and/or the dimensions of reduced diameter portion 37 of central channel 26 (see [0033]. It would have been obvious to one of ordinary skill in the art to modify the strip of Weibel et al such that it includes an area having a reduced dimension for the benefit of providing capture of analytes and enabling effective control of the fluid flow rate.
Regarding Claim 21, the combination of Cook et al, Weibel et al and Zhang et al does not disclose generating fluid flow of the aqueous solution along the strip; and adjusting a dimension of the strip, wherein the dimension of the strip corresponds to a flow rate of the aqueous solution along the strip.
However, in the analogous art of capillary microfluidics, Meyvantsson et al teaches a microfluidic device 10, which defines channel network 24 extending through the interior thereof. Channel network 24 includes central channel 26 extending along an axis. Central channel 26 has a first end 26a adjacent first end 12 of microfluidic device 10 and a second end 26b adjacent second end 14 of microfluidic device 10. First vertical portion 27 of channel network 24 projects from and communicates with first end 26a of central channel 26. First vertical portion 27 terminates at input port 28 that communicates with upper surface 20 of microfluidic device 10, FIG. 1. Second vertical portion 30 of channel network 24 projects from and communicates with second end 26b of central channel 26. Second vertical portion 30 terminates at output port 32 that also communicates with upper surface 20 of microfluidic device 10, FIG. 1. As best seen in FIGS. 3-7, central channel 26 has a reduced diameter portion 37 adjacent first end 26a thereof (and functioning as a capture region) (see [0027] and [0032]). In addition, Meyvantsson et al teaches that the flow rate of the fluid flowing through central channel 26 of channel network 24 may be varied by changing the dimensions of central channel 26 and/or the dimensions of reduced diameter portion 37 of central channel 26 (see [0033]. It would have been obvious to one of ordinary skill in the art to modify the strip of Weibel et al such that it includes an area having a reduced dimension for the benefit of providing capture of analytes and enabling effective control of the fluid flow rate.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US PGPub 2018/0311671)in view of Zhang et al (WO 2019/007958).
Regarding Claim 23, Cook et al teaches a single-use valve, comprising: a microfluidic device (microfluidic arrangement 200) including a reservoir (referred to as the space holding immiscible fluid 212) adapted for receiving an oil (such as  a fluorocarbon (e.g., a single compound perfluorotri-n-butylamine, such as 3M Fluorinert™ FC-40, and/or a perfluorotri-n-butylamine mixture such as 3M Fluorinert™ FC-40, with perfluoro-n-dibutylmethylamine; 1,1,2,2,3,3,4,4,4-nonafluoro-N,N-bis(nonafluorobutyl) butan-1-amine-1,1,2,2,3,3,4,4,4-nonafluoro-N-(nonafluorobutyl)-N-(trifluoromethyl) butan-1-amine (1:1), C.sub.21F.sub.48N.sub.2, CAS Registry Number 51142-49-5, and/or 3M Fluorinert™ FC-77, a perfluorotri-n-butylamine, CAS number 86508-42-1, and/or 3M Fluorinert™ FC-40)  therein, the reservoir defined by a surface configured to repel an aqueous solution (since fluid 212 is immiscible) (see [0340]); a hydrophilic input (shown as fluid drop 202) and a hydrophilic output (shown as fluid drop 204) patterned on the surface, the output  being spaced from the input (see Figure 2A-b and [0340]-[0341]). 
Cook et al does not teach a dried reagent interconnecting the first and second hydrophilic channels; wherein fluid flowing over the dried reagent picks-up and re-dissolves the dried reagent therein, thereby exposing a portion of the surface between the first and second hydrophilic channels and fluidically isolating the first hydrophilic channel from the second hydrophilic channel.
However, in the analogous art of capillary driven microfluidic systems, Zhang et al teaches an arrangement (100/200) comprises a channel (102, which constitutes a first channel) for receiving a fluid at a first end, a valve (105) arranged at a second end of the channel so as to control a flow of the fluid to stop as it reaches the second end of the channel, and an actuator (108) for opening the valve (105) a predetermined time after receipt of the fluid by the channel (102). The arrangement further comprises one or more structures (106) for holding a dried reagent (see abstract). In addition, Zhang et al teaches that valve 105 is arranged at a second end 104 of the channel 102. The valve 105 is initially in a closed configuration. As a fluid flow in the channel 102 reaches the valve 105, the fluid flow is therefore stopped. The arrangement 100 further comprises an actuator 108 for opening the valve 105, i.e., changing the configuration of the valve 105 from a closed to an open configuration. The actuator 108 may be arranged to open the valve 105 after a predetermined amount of time after receipt of the fluid by the channel 102, such that fluid in the channel 102 may flow out through the valve 105 to the part of the microfluidic system being arranged downstream of the arrangement 100, here represented by channel 109 (which constitutes a second channel) (see page 8, line 22 – page 9, line 2).  Furthermore, Zhang et al teaches a method in a capillary driven microfluidic system for dissolving a reagent in a fluid, comprising: providing a fluid at a first end of a channel, whereby the fluid is drawn into the channel by capillary forces, controlling, by means of a valve arranged at a second end of the channel, a flow of the fluid in the channel to stop as it reaches the second end of the channel, wherein one or more structures holding a dried reagent are fluidly coupled to the channel, the one or more structures each having a width which is larger than a width of the channel, whereby, as fluid is drawn into the channel, the fluid enters the one or more structures from the channel, dissolves the dried reagent held therein, and diffuses back into the channel, controlling, by means of an actuator, the valve to open a predetermined time after the fluid has been provided to the channel, whereby the fluid with the reagent dissolved therein flows out of the channel (see page 7, line 21 – page 8, line 3). Furthermore, Zhang et al teaches that as fluid enters the structures 106 it will dissolve the reagent held therein, and then diffuse back into the channel 102. The reagent in the structures 106 is in this way picked-up by the fluid (as page 10, lines 4-6).  It would have been obvious to one of ordinary skill in the art to replace the hydrophilic strip (of the combination of Cook et al and Weibel et al) with arrangement 100 (of Zhang et al, and which includes a valve with dried reagent) for the benefit of enabling effective flow control and diffusion of fluid between the hydrophilic input and output. 

Allowable Subject Matter
Claims 7, 10, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, the cited prior art neither teaches nor fairly suggests that the microfluidic device (including a valve) further comprising a droplet having a first dimension wherein the droplet communicates with the second end of the first channel and the second end of the second channel thereby closing the valve and a second dimension wherein the droplet fluidically isolates the second end of the first channel from the second end of the second channel thereby opening the valve.
Regarding Claims 10-11, the cited prior art neither teaches nor fairly suggests external perturbation of the oil, which is generated by an anti-static gun, the anti-static gun repetitively pumping ionized air at the oil.
Regarding Claim 19, the cited prior art neither teaches nor fairly suggests that the valve includes a droplet having a first dimension wherein the droplet communicates with the second end of the first channel and the second end of the second channel thereby closing the valve and a second dimension wherein the droplet fluidically isolates the second end of the first channel form the second end of the second channel thereby opening the valve.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             l